 



Exhibit 10.2
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCES. THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY
ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE
SECURITIES ACT AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE CORPORATION THAT SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (A) (1) TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT,
(3) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a) (1),
(2), (3) OR (7) UNDER THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED
INVESTOR”)) IF, PRIOR TO SUCH TRANSFER, THE HOLDER FURNISHES THE CORPORATION AND
THE TRUSTEE (OR A SUCCESSOR TRUSTEE, AS APPLICABLE) A SIGNED LETTER FROM THE
TRANSFEREE CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH
CAN BE OBTAINED FROM THE TRUSTEE OR SUCCESSOR TRUSTEE, AS APPLICABLE), OR (4) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT IF, PRIOR TO SUCH TRANSFER, THE HOLDER FURNISHES THE CORPORATION
AND THE TRUSTEE (OR A SUCCESSOR TRUSTEE, AS APPLICABLE) AN OPINION OF COUNSEL
ACCEPTABLE TO THE CORPORATION AND THE TRUSTEE OR SUCCESSOR TRUSTEE THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (B) TO GENERAL MOTORS
CORPORATION OR ANY SUBSIDIARY THEREOF, (C) FROM LBK, LLC (THE INITIAL HOLDER
HEREOF) TO THE NEW VEBA (AS DEFINED HEREIN) OR (D) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND, IN EACH CASE, SUBJECT TO
THE TAX-RELATED CERTIFICATION REQUIREMENTS OF SECTION 8 HEREIN.
WITHOUT THE WRITTEN CONSENT OF THE CORPORATION, THIS SECURITY MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED TO AN AFFILIATE OF THE CORPORATION.
UNLESS (A) THE HOLDING PERIOD APPLICABLE TO SALES BY NON-AFFILIATES UNDER RULE
144 UNDER THE SECURITIES ACT HAS EXPIRED, (B) SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
(C) THIS SECURITY IS HELD BY A QUALIFIED INSTITUTIONAL BUYER AND IS BEING
TRANSFERRED TO A QUALIFIED INSTITUTIONAL BUYER OR (D) THIS SECURITY IS BEING
TRANSFERRED FROM

1



--------------------------------------------------------------------------------



 



LBK, LLC (THE INITIAL HOLDER HEREOF) TO THE NEW VEBA, THE HOLDER MUST, IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY, CHECK THE APPROPRIATE BOX SET
FORTH ON THE ASSIGNMENT FORM RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
SUCH ASSIGNMENT FORM AND THIS CERTIFICATE TO THE BANK OF NEW YORK AS TRUSTEE (OR
A SUCCESSOR TRUSTEE, AS APPLICABLE).
THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER
ANY TRANSFER OF ANY SERIES U DEBENTURE IN VIOLATION OF THE FOREGOING
RESTRICTIONS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY
ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESTRICTIONS ON
TRANSFER SET FORTH IN THIS LEGEND.
No. 1
GENERAL MOTORS CORPORATION
6.75% Series U Convertible Senior Debentures Due December 31, 2012
CUSIP 370442 DB8
     GENERAL MOTORS CORPORATION, a Delaware corporation (the “Company”), for
value received, hereby promises to pay to LBK, LLC, or its registered assigns,
the principal sum of FOUR BILLION THREE HUNDRED SEVENTY TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($4,372,500,000) (or, if this Note is in Global Series U
Security form, such other principal amount as noted in the “Schedule of
Increases or Decreases” attached hereto), at the Corporate Trust Office of the
Paying Agent (as defined below) or an office or agency maintained by the Company
for such purpose, on December 31, 2012 (the “Maturity Date”), in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, and to pay interest on
said principal sum at the rate of 6.75% per annum, at the Corporate Trust Office
of the Paying Agent, or an office or agency maintained by the Company for such
purpose, in like coin or currency, from the first day of January or July, as the
case may be, to which interest on the Series U Debentures (as defined below) has
been paid (unless no interest has been paid on the Series U Debentures since the
original issuance of this Note, in which case from February 22, 2008),
semi-annually on June 30 and December 31 (each, an “Interest Payment Date”),
until payment of said principal sum has been made or duly provided for. If the
Company shall default in the payment of interest due on such June 30 or
December 31, then this Note shall bear interest from the next preceding June 30
or December 31 to which interest has been paid or, if no interest has been paid
on the Series U Debentures since the original issuance of this Note, from
February 22, 2008. The first Interest Payment Date shall be June 30, 2008 in
respect of the period from February 22, 2008 to June 30, 2008. The interest so
payable on any June 30 or December 31 will, subject to certain exceptions
provided in the Indenture referred to below, be paid to the person in whose name
this Note is registered at the Close of Business (as defined below) on the
June 15 or December 15 preceding such June 30 or December 31 (each, a “Record
Date”), except that if the Series U Debentures are to be redeemed by the Company
on a date that falls on or after a Record Date and prior to the

2



--------------------------------------------------------------------------------



 



corresponding Interest Payment Date, the interest so payable will be paid to the
Holder that tenders the Series U Debentures for redemption. At the option of the
Company, interest may be paid by check to the registered Holder hereof entitled
thereto at its last address as it appears on the registry books, and principal
may be paid by check to the registered Holder hereof or to any other Person (as
defined herein) entitled thereto against surrender of this Note. If any June 30
or December 31 falls on a day that is not a Business Day (as defined below),
payment of interest shall be made on the next succeeding Business Day with the
same force and effect as if made on the respective June 30 or December 31, but
no additional interest shall accrue as a result of such delay in payment. The
Series U Debentures will bear interest, calculated on the basis of a 360-day
year consisting of twelve 30-day months. Interest payable on the Maturity Date
of the Series U Debentures, or on any redemption date that is not an Interest
Payment Date, will be paid to the person entitled to payment of principal on the
Series U Debentures.
     This Note is one of a duly authorized issue of debentures, notes, bonds or
other evidences of indebtedness of the Company (hereinafter called the “Series U
Debentures”) of the series herein specified, all issued or to be issued under
and pursuant to an indenture by and between the Company and The Bank of New
York, as trustee (herein called the “Trustee”), dated as of January 8, 2008
(including all supplemental indentures thereto, herein called the “Indenture”),
to which Indenture and all indentures supplemental thereto reference is hereby
made for a description of the rights, limitations of rights, obligations, duties
and immunities thereunder of the Trustee, the Company and the Holders of the
Series U Debentures. The Series U Debentures shall be limited in aggregate
principal amount to $4,372,500,000.
     The “Corporate Trust Office of the Paying Agent” means the principal office
of the Paying Agent at which at any time its corporate trust business shall be
administered, which office as of the date hereof is located at 101 Barclay
Street, Floor 8 West, New York, New York 10286, Attention: Corporate Trust
Administration, or such other address as the Paying Agent may designate from
time to time by notice to the Holders and the Company, or the principal
corporate trust office of any successor Paying Agent (or such other address as
such successor Paying Agent may designate from time to time by notice to the
Holders and the Company).
     Subject to certain exceptions (i) requiring the consent of the Holder of
each Security affected or (ii) authorizing the execution of certain supplemental
indentures without the consent of the Holders of any of the Securities, the
Indenture contains provisions permitting the Company and the Trustee, with the
consent of the Holders of not less than a majority in aggregate principal amount
of the Securities at the time outstanding of all series to be affected (voting
as one class), evidenced as in the Indenture, to execute supplemental indentures
adding any provisions to or changing in any manner or eliminating any of the
provisions of the Indenture or of any supplemental indenture or modifying in any
manner the rights of the Holders of the Securities of each such series. Any such
consent or waiver by the Holder of this Note shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in lieu hereof, whether or not
notation for such consent or waiver is made upon this Note.
     No reference herein to the Indenture and no provision of this Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, at the rate, and in the coin or currency,
herein prescribed.

3



--------------------------------------------------------------------------------



 



     Section 1. Conversion Privilege.
     Subject to and upon compliance with any applicable provisions set forth
below and in the Indenture (i) upon the occurrence of one or more of the events
set forth below in Section 1(a) (and, in each case, during the corresponding
period) at any time after the original issuance of the Series U Debentures
hereunder but prior to 5:00 p.m., New York City time (the “Close of Business”)
on the Business Day immediately preceding September 30, 2012 or
(ii) irrespective of the occurrence of one of the events set forth below in
Section 1(a), at any time on or after September 30, 2012 to, and including, the
Close of Business on the second Business Day immediately preceding December 31,
2012, the Holders of the Series U Debentures shall have the right, at their
option, to convert the principal amount of this Note, or any portion of such
outstanding principal amount that is an integral multiple of $25.00, at the
conversion rate (the “Conversion Rate”) in effect at such time, by surrender of
the Series U Debentures so to be converted, together with any required funds, in
the manner provided in Section 2 below; provided, however, that, with respect to
any Series U Debenture or portion of Series U Debenture that shall be called for
redemption by the Company in accordance with Section 5 below, such conversion
right shall terminate at the Close of Business on the second Business Day
immediately preceding the Redemption Date (as defined below) fixed for
redemption of such Series U Debenture or portion of a Series U Debenture unless
the Company shall default in payment due upon redemption thereof. The Conversion
Rate is 0.625 shares of the Company’s common stock, par value $12/3 per share
(the “Common Stock”), per $25.00 principal amount of Series U Debentures,
subject to adjustment from time to time as set forth in Section 3 below.
     (a) The Series U Debentures shall be convertible into cash or cash and
shares of Common Stock, as described in Section 2 below, prior to September 30,
2012, only upon the occurrence of one or more of the following events (and, in
each case, during the corresponding period):
     (i) during any calendar quarter commencing after March 31, 2008, and only
during such calendar quarter, if the Closing Price (as defined below) of the
Common Stock for at least 20 Trading Days in the period of 30 consecutive
Trading Days ending on the last Trading Day of the preceding calendar quarter
exceeds the Conversion Price Trigger as defined in Section 1(b) (it being
understood for purposes of this clause (i) that the Conversion Price in effect
on the close of each of the 30 consecutive Trading Days shall be used);
     (ii) if all or any portion of the outstanding principal amount of the
Series U Debentures have been called for redemption by the Company in accordance
with Section 5 below, at any time on or after the date the Holder receives the
Redemption Notice (as defined below) until the Close of Business on the second
Business Day immediately preceding the Redemption Date; provided that only such
portion of the outstanding principal amount of the Series U Debentures that have
been called for redemption shall be convertible as a result of such redemption
call;

4



--------------------------------------------------------------------------------



 



     (iii) if the Company elects to distribute to all holders of Common Stock
rights, options or warrants entitling all holders of Common Stock to subscribe
for or purchase Common Stock for a period expiring within 45 days after the
record date for such distribution, at less than the average of the Closing
Prices of the Common Stock for the ten consecutive Trading Days ending on the
date immediately preceding the first public announcement of such distribution,
during the period beginning on, and including, the date the Company provides
notice to the Holders of such distribution as set forth in Section 1(c) and
ending on, and including, the earlier of (x) the Close of Business on the
Business Day prior to the Ex-Date for such distribution and (y) the Company’s
announcement that such distribution will not take place;
     (iv) if the Company elects to distribute to all holders of Common Stock
cash, debt securities (or other evidence of indebtedness) or other assets
(excluding dividends or distributions described in Section 3(a) and
Section 3(c)), which distribution has a per share value exceeding 15% of the
Closing Price of the Common Stock on the date immediately preceding the first
public announcement of such distribution, during the period beginning on, and
including, the date the Company provides notice to Holders of such distribution
as set forth in Section 1(c) and ending on, and including, the earlier of
(x) the Close of Business on the Business Day prior to the Ex-Date for such
distribution and (y) the Company’s announcement that such distribution will not
take place;
     (v) if a Make-Whole Fundamental Change (as defined below) occurs, during
the period from, and including, the date that is 50 Business Days prior to the
anticipated effective date of the transaction to, and including, the date that
is 45 calendar days after the actual effective date of such transaction (or, if
such Make-Whole Fundamental Change also constitutes a Fundamental Change (as
defined below), until the Fundamental Change Repurchase Date (as defined below)
related to such Fundamental Change); or
     (vi) if the Company is party to a consolidation, merger, binding share
exchange, or transfer or lease of all or substantially all of the Company’s
assets, pursuant to which the Common Stock would be converted into cash,
securities or other assets, during the period from, and including, the date that
is 50 Business Days prior to the anticipated effective date of the transaction
to, and including, the date that is 45 calendar days after the actual effective
date of such transaction (or, if such transaction also constitutes a Fundamental
Change, until the Fundamental Change Repurchase Date related to such Fundamental
Change).
     Upon determining that Holders of Series U Debentures are entitled to
convert their Series U Debentures in accordance with the provisions of this
Section 1, the Company shall notify such Holders in the manner set forth in
Section 1.02 of the Indenture and, in the case of Series U Debentures evidenced
by Global Securities, through the facilities of the Depository.
     (b) The “Conversion Price Trigger” on any date shall equal 120% of the
Conversion Price on such date. The Conversion Price Trigger will initially equal
$48.00 and shall be automatically adjusted whenever the Conversion Price is
adjusted as a result of an adjustment in the Conversion Rate pursuant to
Section 3. The Conversion Agent will determine at the beginning of each calendar
quarter commencing after March 31, 2008 whether the Series U

5



--------------------------------------------------------------------------------



 



Debentures are convertible as a result of the price of Common Stock exceeding
the Conversion Price Trigger in accordance with Section 1(a)(i) and will notify
the Company and the Trustee if the Series U Debentures are so convertible. The
Company hereby initially designates the Paying Agent as the Conversion Agent.
     (c) Upon the first public announcement of any distribution described in
Section 1(a)(iii) or Section 1(a)(iv), the Company shall notify the Holders at
least 50 Business Days prior to the Ex-Date (as defined below) for such
distribution by providing notice to Holders in the manner set forth in
Section 1.02 of the Indenture and, in the case of Series U Debentures evidenced
by Global Securities, through the facilities of the Depository. If the Company
fails to notify Holders of such a distribution at least 50 Business Days prior
to the Ex-Date for such distribution, the respective period during which Holders
may surrender their Series U Debentures for conversion will be extended by the
number of days that such notification is delayed or not otherwise provided to
Holders beyond the specified notice deadline.
     (d) Upon the first public announcement of the occurrence of a Make-Whole
Fundamental Change described in Section 1(a)(v) or a transaction described in
Section 1(a)(vi), the Company shall notify Holders and the Trustee as promptly
as practicable following (A) the date the Company publicly announces such
transaction but in no event less than 50 Business Days prior to the anticipated
effective date of such transaction and (B) the actual effective date of the
Make-Whole Fundamental Change, but in no event more than 15 days after such
effective date, in each case in the manner set forth in Section 1.02 of the
Indenture and, in the case of Series U Debentures evidenced by Global
Securities, through the facilities of the Depository. If the Company fails to
notify Holders with respect to any of the transactions described in the
preceding sentence of this Section 1(d) of (i) the anticipated effective date of
such transaction at least 50 Business Days prior to such anticipated effective
date pursuant to the immediately preceding sentence or (ii) the actual effective
date of any Make-Whole Fundamental Change within 15 days of such actual
effective date, the period during which Holders may surrender their Series U
Debentures for conversion will be extended by the number of days that such
notification is delayed or not otherwise provided to Holders beyond the
specified notice deadline.
     (e) Holders shall not have the right to convert their Series U Debentures
pursuant to Section 1(a)(iii) or Section 1(a)(iv) if in connection with the
distribution described in Section 1(a)(iii) or Section 1(a)(iv) that would
otherwise give rise to a right to convert their Series U Debentures, such
Holders are entitled to participate (as a result of holding their Series U
Debentures, and at the same time as Holders of Common Stock participate) in the
distribution described in such Sections as if such Holders held a number of
shares of Common Stock equal to the applicable Conversion Rate on the Ex-Date
for such distribution, multiplied by the principal amount (expressed as a
multiple of $25.00) of Series U Debentures held by such Holder, without having
to convert their Series U Debentures.
     “Business Day” is any weekday that is not a day on which banking
institutions in The City of New York are authorized or obligated to close.
     “Closing Price” of the Common Stock or any other security on any date means
the closing sale price per share (or, if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask

6



--------------------------------------------------------------------------------



 



prices) on that date as reported in composite transactions for the principal
U.S. securities exchange on which the Common Stock or such other security is
traded. If the Common Stock or such other security is not listed for trading on
a U.S. national or regional securities exchange on the relevant date, the
Closing Price will be the last quoted bid price for the Common Stock or such
other security in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau or similar organization. If the Common Stock or
such other security is not so quoted, the Closing Price will be the average of
the mid-point of the last bid and ask prices for the Common Stock or such other
security on the relevant date from each of at least three nationally recognized
independent investment banking firms selected by the Company for this purpose.
The Closing Price will be determined without reference to extended or after
hours trading.
     “Conversion Price” per share of Common Stock means, on any date, $25.00,
divided by the Conversion Rate as of that date.
     “Ex-Date” means, with regard to any dividend or distribution on the Common
Stock, the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such dividend or distribution.
     (f) A Series U Debenture in respect of which a Holder is exercising its
option to require the Company to repurchase such Series U Debenture upon a
Fundamental Change pursuant to Section 6 hereof may be converted only if such
Holder withdraws its “Option to Elect Repayment Upon a Fundamental Change” in
accordance with Section 6 hereof.
     Section 2. Conversion Procedures; Conversion Settlement.
     (a) To convert its Series U Debentures, a Holder must: (i) complete and
manually sign a Conversion Notice (or a facsimile thereof), a form of which is
on the back of the Series U Debenture and deliver such Conversion Notice to the
Conversion Agent; (ii) surrender the Series U Debenture to the Conversion Agent;
(iii) if required, furnish appropriate endorsement and transfer documents;
(iv) if required, pay all transfer or similar taxes; and (v) if required, pay
funds equal to the portion of interest payable on the next Interest Payment Date
as described in Section 2(h) below. If a Holder holds a beneficial interest in a
Global Series U Security, to convert such beneficial interest, such Holder must
comply with requirements (iv) and (v) as set forth in the immediately preceding
sentence and comply with the applicable procedures of the Depository for
converting a beneficial interest in a Global Series U Security. The date on
which the requirement set forth in the first sentence of this paragraph (in the
case of a certificated Security) or the second sentence of this paragraph (in
the case of a Global Series U Security or a beneficial interest therein) is
fulfilled is referred to as the “Conversion Date.” A Holder receiving shares of
Common Stock upon conversion shall not be entitled to any rights as a holder of
Common Stock, including, among other things, the right to vote and receive
dividends and notice of stockholder meetings, until (i) if the Conversion
Obligation (as defined below) is settled in accordance with Section 2(b)(i), the
Close of Business on the last Trading Day in the relevant Observation Period or
(ii) if the Conversion Obligation is settled in accordance with
Section 2(b)(ii), the Close of Business on the Election Deadline Day (as defined
below).

7



--------------------------------------------------------------------------------



 



     (b) Upon conversion of any Series U Debentures, the Company shall satisfy
its obligation upon conversion (the “Conversion Obligation”) as follows:
     (i) If the Company either (1) specifies a Cash Percentage (as defined
below) within the time periods provided in Section 2(c) in connection with such
conversion or (2) has previously made an election under Section 2(k), the
Company shall satisfy the Conversion Obligation with respect to all Series U
Debentures converted on the relevant Conversion Date by payment or delivery, as
applicable, of (A) cash and shares of Common Stock (if any) equal to the sum of
the Daily Settlement Amounts (as defined below) for each of the 40 Trading Days
during the relevant Observation Period (as defined below) and (B) cash in an
amount equal to the accrued and unpaid interest on the principal amount so
converted to but not including the Conversion Date; provided, however, that if
such Conversion Date falls after a Record Date and on or prior to the
corresponding Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, payable on such Interest Payment Date shall be paid to the
Holders of record of such Series U Debentures at the Close of Business on the
corresponding Record Date (which may or may not be the same person to whom the
Company will pay or deliver amounts in satisfaction of the Conversion
Obligation) and the Conversion Obligation shall consist only of the payment or
delivery of the amounts required pursuant to subclause (A) of this sentence.
Settlement of the Conversion Obligation in accordance with this subclause
(i) shall occur on the third Trading Day immediately succeeding the last Trading
Day of the relevant Observation Period.
     (ii) If the Company (1) does not specify a Cash Percentage within the time
periods provided in Section 2(c) in connection with such conversion and (2) has
not previously made an election under Section 2(k), the Company shall satisfy
the Conversion Obligation with respect to all Series U Debentures converted on
the relevant Conversion Date by payment or delivery, as applicable, of
(A) shares of Common Stock at the applicable Conversion Rate and (B) cash in an
amount equal to the accrued and unpaid interest on the principal amount so
converted to but not including the Conversion Date; provided, however, that if
such Conversion Date falls after a Record Date and on or prior to the
corresponding Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, payable on such Interest Payment Date shall be paid to the
Holders of record of such Series U Debentures at the Close of Business on the
corresponding Record Date (which may or may not be the same person to whom the
Company will pay or deliver amounts in satisfaction of the Conversion
Obligation) and the Conversion Obligation shall consist only of the delivery of
the amounts required pursuant to subclause (A) of this sentence. Settlement of
the Conversion Obligation in accordance with this subclause (ii) shall occur on
the third Trading Day immediately succeeding the Election Deadline Day.
     The “Daily Settlement Amount” for each of the 40 Trading Days during the
Observation Period means (i) an amount of cash (the “Cash Amount”) equal to the
product of: (A) the Cash Percentage and (B) 1/40th of the applicable Conversion
Rate and (C) the Daily VWAP of the Common Stock for such Trading Day, and
(ii) the number of shares of the Common Stock equal to the product of: (A)
1/40th of the applicable Conversion Rate and (B) the difference obtained by
subtracting (x) the Cash Percentage from (y) 100%.

8



--------------------------------------------------------------------------------



 



     The “Daily VWAP” of the Common Stock means, for each of the 40 consecutive
Trading Days during the Observation Period, the per share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
GM.N <equity> AQR (or any equivalent successor page) in respect of the period
from the scheduled open of trading on the principal U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading to the scheduled close of trading on such exchange or market on such
Trading Day (without regard to after-hours trading), or if such volume-weighted
average price is unavailable, the market value of one share of the Common Stock
on such Trading Day using a volume-weighted method as determined by a nationally
recognized independent investment banking firm retained for this purpose by the
Company.
     The “Observation Period” with respect to any Series U Debenture means the
40 consecutive Trading Day period beginning on (and including) the third Trading
Day immediately following the Conversion Date for such Series U Debenture;
provided, however, that if the Conversion Date for such Series U Debentures
occurs on or after September 30, 2012, the “Observation Period” with respect to
such Series U Debentures means the 40 Trading Day period beginning on (and
including) the 42nd Scheduled Trading Day (as defined below) immediately
preceding December 31, 2012.
     “Scheduled Trading Day” means a day that is scheduled to be a Trading Day.
     “Trading Day” means a day during which (i) trading in the Common Stock
generally occurs on the principal U.S. national or regional securities exchange
or market on which the Common Stock is listed or admitted for trading and
(ii) there is no VWAP Market Disruption Event (as defined below). If the Common
Stock is not so listed or traded, then “Trading Day” means a Business Day.
     “VWAP Market Disruption Event” means (i) a failure by the principal U.S.
national or regional securities exchange or market on which the Common Stock is
listed or admitted to trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m., New York City
time, on any Scheduled Trading Day for the Common Stock for an aggregate one
half-hour period of any suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock.
     (c) By the Close of Business on the Business Day immediately preceding the
first Scheduled Trading Day of the relevant Observation Period (or, with respect
to any Conversion Date for the Series U Debentures that occurs on or after
September 30, 2012, on or prior to the Close of Business on September 30, 2012)
(the “Election Deadline Day”), the Company may specify a percentage of the
Conversion Obligation for the relevant Observation Period (or for certain
specified Holders with a given Observation Period) that will be settled in cash
(the “Cash Percentage”) and will notify the Paying Agent and the Holders of such
Cash Percentage in the manner set forth in Section 1.02 of the Indenture and, in
the case of Series U Debentures evidenced by Global Securities, through the
facilities of the Depository (the “Cash Percentage Notice”). The Company need
not treat all converting Holders with the same Observation Period in the same
manner. So long as the Company provides notice of the relevant Cash Percentage
as

9



--------------------------------------------------------------------------------



 



described in the first sentence of this Section 2(c), the Company may choose
with respect to all or any portion of converting Holders with the same
Observation Period to specify a Cash Percentage, or the Company may specify
different Cash Percentages for each such Holder.
     (d) The Company may, at its option, revoke any Cash Percentage Notice
through written notice to the Holders and the Paying Agent by the Close of
Business on the Business Day prior to the first Scheduled Trading Day of the
Observation Period (or, with respect to any Conversion Date for the Series U
Debentures that occurs on or after September 30, 2012, on or prior to the Close
of Business on September 30, 2012).
     (e) Payment of cash and/or delivery of shares of Common Stock pursuant to
this Section 2 shall be made by the Company to the Holder of a Series U
Debenture surrendered for conversion, or such Holder’s nominee or nominees, and
the Company shall deliver to the Conversion Agent or to such Holder, or such
Holder’s nominee or nominees, certificates or a book-entry transfer through the
Depository for the number of full shares of Common Stock, if any, to which such
Holder shall be entitled to in satisfaction of the Conversion Obligation.
     (f) The Company shall not issue any fraction of a share of Common Stock in
connection with any conversion of Series U Debentures, but instead shall make a
cash payment (calculated to the nearest cent) equal to such fraction, multiplied
by the Closing Price of the Common Stock on (i) if the Conversion Obligation is
settled in accordance with Section 2(b)(i), the last Trading Day of the relevant
Observation Period or (ii) if the Conversion Obligation is settled in accordance
with Section 2(b)(ii), the Election Deadline Day. In respect of any conversion
of Series U Debentures settled in accordance with Section 2(b)(i), the
fractional amount of a share of Common Stock to be delivered, if any, will be
based on the sum of the Daily Settlement Amounts for all Trading Days in the
Observation Period (rather than on a per Trading Day basis).
     (g) Before any Holder of a Series U Debenture shall be entitled to convert
the same, such Holder shall, in the case of Series U Debentures evidenced by
Global Securities, comply with the procedures of the Depository in effect at
that time, and in the case of certificated Series U Debentures, surrender such
Series U Debentures, duly endorsed to the Company or in blank, at the office of
the Conversion Agent, and shall give written notice to the Company at said
office or place that such Holder elects to convert the same and shall state in
writing therein the principal amount of Series U Debentures to be converted and
the name or names (with addresses) in which such Holder wishes the certificate
or certificates for Common Stock to be issued, and, if required, pay funds equal
to the portion of interest payable on the next Interest Payment Date as
described in Section 2(h) below.
     (h) If a Series U Debenture is tendered for conversion during the period
after a Record Date but prior to the next succeeding Interest Payment Date, then
the Holder of such Series U Debenture at the Close of Business on such Record
Date shall be entitled to the full amount of interest due on such Interest
Payment Date and the converted Series U Debenture must be accompanied by funds
equal to the interest payable on that Interest Payment Date on the principal
amount so converted with respect to the period from the Conversion Date to but
not including the Interest Payment Date; provided that no such payment by the
Holder need be made (i) if the Company has specified a Fundamental Change
Repurchase Date that is after a Record Date but on or prior to the next
succeeding Interest Payment Date, (ii) in respect of any conversions that occur
after the Record Date immediately preceding December 31, 2012 or (iii) to the
extent of any overdue interest that exists at the time of conversion with
respect to such Series U Debenture.

10



--------------------------------------------------------------------------------



 



     (i) The issue of any stock certificates upon conversion of Series U
Debentures shall be made without charge to the converting Holder for any
documentary, stamp or similar issue or transfer taxes in respect of the issue
thereof, and the Company shall pay any and all documentary, stamp or similar
issue or transfer taxes that may be payable in respect of the issue or delivery
of shares of Common Stock on conversion of Series U Debentures pursuant hereto.
The Company shall not, however, be required to pay any such tax which may be
payable in respect of any transfer involved in the issue or delivery of shares
of Common Stock or the portion, if any, of the Series U Debentures which are not
so converted in a name other than that in which the Series U Debentures so
converted were registered, and no such issue or delivery shall be made unless
and until the person requesting such issue has paid to the Company the amount of
such tax or has established to the satisfaction of the Company that such tax has
been paid.
     (j) If more than one Series U Debenture shall be surrendered for conversion
at one time by the same Holder, the amount of cash or number of full shares of
Common Stock that shall be deliverable upon conversion shall be computed on the
basis of the aggregate principal amount of the Series U Debentures (or specified
portions thereof to the extent permitted thereby) so surrendered for conversion.
Subject to the next succeeding sentence, the Company will, on (i) the third
Trading Day immediately succeeding the last Trading Day of the relevant
Observation Period (if the Conversion Obligation is settled in accordance with
Section 2(b)(i)) or (ii) the third Trading Day immediately succeeding the
Election Deadline Day (if the Conversion Obligation is settled in accordance
with Section 2(b)(ii)), issue and deliver at said office or place to such Holder
of a Series U Debenture, or to such Holder’s nominee or nominees, (1) cash and
certificates, as applicable, for the number of full shares of Common Stock to
which such Holder shall be entitled as aforesaid, (2) cash for the accrued and
unpaid interest on the principal amount so converted to which such Holder shall
be entitled as aforesaid, and (3) cash in lieu of any fraction of a share to
which such Holder would otherwise be entitled. The Company shall not be required
to deliver certificates for shares of Common Stock while the stock transfer
books for such stock or the security register are duly closed for any purpose,
but certificates for shares of Common Stock shall be issued and delivered as
soon as practicable after the opening of such books or security register.
     (k) Notwithstanding anything in Section 2(b), (c) or (d) to the contrary,
at any time prior to the maturity of the Series U Debentures, the Company may
unilaterally and irrevocably make an election (the “Principal Return Election”)
that, in connection with any conversion of Series U Debentures:
     (i) with respect to each converting Holder, the Cash Amount for each
Trading Day during the relevant Observation Period shall be at least equal to
the lesser of (A) $0.625 and (B) 1/40th of the product of (x) the applicable
Conversion Rate and (y) the Daily VWAP of the Common Stock for such Trading Day
(such lesser amount, the “Principal Return”); and

11



--------------------------------------------------------------------------------



 



     (ii) in order to ensure that result:
if the Cash Percentage specified by the Company pursuant to Section 2(c) for any
particular Holder yields a Cash Amount for such Holder on any Trading Day that
is less than the Principal Return for such Trading Day, the Cash Percentage for
such Holder for such Trading Day (and only for such Holder for such Trading Day)
shall be disregarded and shall be deemed to be equal to the percentage amount
(rounded up to the nearest whole percentage amount) that when substituted for
the Cash Percentage in the definition of “Daily Settlement Amount” would yield a
Cash Amount equal to the Principal Return for such Trading Day; and
if the Company has not specified a Cash Percentage pursuant to Section 2(c) for
any particular Holder, the Cash Percentage for such Holder for such Trading Day
(and only for such Holder for such Trading Day) shall be deemed to be equal to
the percentage amount (rounded up to the nearest whole percentage amount) that
when substituted for the Cash Percentage in the definition of “Daily Settlement
Amount” would yield a Cash Amount equal to the Principal Return for such Trading
Day.
If the Company makes the Principal Return Election, the Company will notify the
Trustee, the Paying Agent and the Holders of the Principal Return Election in
the manner set forth in Section 1.02 of the Indenture and, in the case of
Series U Debentures evidenced by Global Securities, through the facilities of
the Depository and the Company will disclose its Principal Return Election on a
Form 8-K.
     (l) In case any Series U Debenture shall be surrendered for partial
conversion, the Company shall execute and the Trustee shall authenticate and
deliver to or upon the written order of the Holder of the Series U Debenture so
surrendered, without charge to such Holder unless the new Series U Debenture or
Series U Debentures are to be registered in a name other than that in which the
Series U Debentures were originally registered, a new Series U Debenture or
Series U Debentures in authorized denominations in an aggregate principal amount
equal to the unconverted portion of the surrendered Series U Debentures.
     Section 3. Conversion Rate Adjustments.
     The Conversion Rate shall be subject to adjustment from time to time by the
Company as follows:
     (a) If the Company shall, at any time and from time to time while any of
the Series U Debentures are outstanding, issue dividends or make distributions
on the Common Stock payable in shares of the Common Stock, then the Conversion
Rate shall be increased so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to 9:00 a.m., New
York City time (the “Open of Business”) on the Ex-Date for such dividend or
distribution by a fraction:

12



--------------------------------------------------------------------------------



 



     (i) the numerator of which shall be the number of shares of Common Stock
outstanding at the Close of Business on the Business Day immediately preceding
the Ex-Date for such dividend or distribution, plus the total number of shares
of Common Stock constituting such dividend or distribution; and
     (ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the Close of Business on the Business Day immediately preceding
such Ex-Date.
     Such increase shall become effective immediately after the Open of Business
on the Ex-Date for such dividend or distribution. For the purpose of this
paragraph (a), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company. If any dividend or
distribution of the type described in this Section 3(a) is declared but not so
paid or made, the Conversion Rate shall again be adjusted to the Conversion Rate
which would then be in effect if such dividend or distribution had not been
declared. In no event shall the Conversion Rate be decreased pursuant to this
Section 3(a).
     (b) If the Company shall, at any time or from time to time while any of the
Series U Debentures are outstanding, distribute to all holders of Common Stock
rights, options or warrants to purchase shares of Common Stock for a period
expiring within 45 days of the record date for such distribution at less than
the average of the Closing Prices of Common Stock for the ten consecutive
Trading Days immediately preceding the first public announcement of such
distribution, then the Conversion Rate shall be increased so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the Open of Business on the Ex-Date for such distribution
by a fraction:
     (i) the numerator of which shall be the number of shares of Common Stock
outstanding at the Close of Business on the Business Day immediately preceding
the Ex-Date for such distribution, plus the total number of additional shares of
Common Stock so offered for purchase; and
     (ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the Close of Business on the Business Day immediately preceding
the Ex-Date for such distribution, plus the number of shares of Common Stock
that the aggregate offering price of the total number of shares of Common Stock
so offered would purchase at the Current Market Price (as defined below) of
Common Stock on the first public announcement date for such distribution
(determined by multiplying such total number of shares of Common Stock so
offered by the exercise price of such rights, options or warrants and dividing
the product so obtained by such Current Market Price).
     Such adjustment shall be successively made whenever any such rights,
options or warrants are issued, and shall become effective immediately after the
Open of Business on the Ex-Date for such distribution. To the extent that shares
of Common Stock are not delivered after the expiration of such rights, options
or warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so issued, the

13



--------------------------------------------------------------------------------



 



Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if the Ex-Date for such distribution had not occurred. In
determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than the average of the
Closing Prices of Common Stock for the ten consecutive Trading Days immediately
preceding the first public announcement of such distribution, and in determining
the aggregate offering price of such shares of Common Stock, there shall be
taken into account any consideration received by the Company for such rights,
options or warrants and any amount payable on exercise or conversion thereof,
the value of such consideration, if other than cash, to be determined by the
Board of Directors (whose determination shall be conclusive, and described in a
resolution of the Board of Directors). In no event shall the Conversion Rate be
decreased pursuant to this Section 3(b).
     If the Company elects to make a distribution described in this Section 3(b)
that has a per share of Common Stock value equal to more than 15% of the Closing
Price of the Common Stock on the day preceding the first public announcement of
such distribution, the Company shall give notice to the Holders at least 50
Business Days prior to the Ex-Date for such distribution.
     (c) If the Company shall, at any time or from time to time while any of the
Series U Debentures are outstanding, subdivide or reclassify outstanding shares
of Common Stock into a greater number of shares of Common Stock, then the
Conversion Rate in effect at the Open of Business on the day upon which such
subdivision or reclassification becomes effective shall be proportionately
increased, and conversely, if the Company shall, at any time or from time to
time while any of the Series U Debentures are outstanding, combine or reclassify
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Conversion Rate in effect at the Open of Business on the day
upon which such combination or reclassification becomes effective shall be
proportionately decreased. In each such case, the Conversion Rate shall be
adjusted by multiplying such Conversion Rate by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision, reclassification or combination and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately prior to such subdivision, reclassification or combination. Such
increase or reduction (solely in the case of any combination or reclassification
of outstanding shares of Common Stock into a smaller number of shares of Common
Stock), as the case may be, shall become effective immediately after the Open of
Business on the day upon which such subdivision, reclassification or combination
becomes effective.
     (d) If the Company shall, at any time or from time to time while any of the
Series U Debentures are outstanding, distribute to all holders of Common Stock
any of its Capital Stock (as defined below), assets (including shares of any
subsidiary of the Company or business unit of the Company), or debt securities
or rights to purchase securities of the Company (excluding (i) any dividends or
distributions described in Section 3(a), (ii) any rights, options or warrants
described in Section 3(b) and (iii) any dividends or distributions described in
Section 3(e) or Section 3(f) (such Capital Stock, assets, debt securities or
rights to purchase securities of the Company hereinafter in this Section 3(d)
called the “Distributed Assets”)), then the Conversion Rate shall be increased
so that the same shall equal the rate determined by multiplying the

14



--------------------------------------------------------------------------------



 



Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Date for such distribution by a fraction:
     (i) the numerator of which will be the Current Market Price of Common Stock
on the Business Day immediately preceding the Ex-Date for such distribution, and
     (ii) the denominator of which will be the Current Market Price of Common
Stock on the Business Day immediately preceding the Ex-Date for such
distribution, minus the Fair Market Value (as defined below), as determined by
the Board of Directors in a Board Resolution, of the portion of Distributed
Assets so distributed applicable to one share of Common Stock.
     Such increase shall become effective immediately after the Open of Business
on the Ex-Date for such distribution; provided that if “the Fair Market Value,
as determined by the Board of Directors in a Board Resolution, of the portion of
Distributed Assets so distributed applicable to one share of Common Stock” as
set forth above is equal to or greater than “the Current Market Price of Common
Stock on the Business Day immediately preceding the Ex-Date for such
distribution” as set forth above, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder shall receive on the date on which
the Distributed Assets are distributed to holders of Common Stock, for each
$25.00 principal amount of Series U Debentures, the amount of Distributed Assets
such Holder would have received on the record date for such distribution had
such Holder owned a number of shares of Common Stock equal to the Conversion
Rate as of the Ex-Date for such distribution. In the event that such
distribution is not so made, the Conversion Rate shall again be adjusted to be
the Conversion Rate which would then be in effect if such distribution had not
been declared. In no event shall the Conversion Rate be decreased pursuant to
this Section 3(d).
     If the Board of Directors determines the Fair Market Value of any
distribution for purposes of this Section 3(d) by reference to the actual or
when issued trading market for any Distributed Assets comprising all or part of
such distribution, it must in doing so consider the prices in such market over
the same period (the “Reference Period”) used in computing the Current Market
Price for purposes of clause (i) above, unless the Board of Directors determines
in good faith that determining the Fair Market Value during the Reference Period
would not be in the best interest of the Holders.
     Notwithstanding anything to the contrary in this Section 3(d), if the
Company distributes Capital Stock of, or similar equity interests in, a
subsidiary of the Company or other business unit of the Company (a “Spin-Off”),
then, in lieu of the adjustment set forth above, the Conversion Rate shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately after the Close of Business on the
fifteenth Trading Day immediately following the Ex-Date for such Spin-Off by a
fraction:
     (i) the numerator of which will be the sum of (A) the average of the
Closing Prices of Capital Stock or similar equity interest distributed to
holders of Common Stock applicable to one share of Common Stock over the ten
consecutive Trading Day period immediately following, and including, the fifth
Trading Day after the Ex-Date for the Spin-Off and (B) the average of the
Closing Prices of Common Stock over the ten consecutive Trading Day period
immediately following, and including, the fifth Trading Day after the Ex-Date
for the Spin-Off; and

15



--------------------------------------------------------------------------------



 



     (ii) the denominator of which is the average of the Closing Prices of
Common Stock over the ten consecutive Trading Day period immediately following,
and including, the fifth Trading Day after the Ex-Date for the Spin-Off.
     In no event shall the Conversion Rate be decreased pursuant to this
Section 3(d).
     If the Company elects to make a distribution described in this Section 3(d)
that has a per share of Common Stock value equal to more than 15% of the Closing
Price of the Common Stock on the day preceding the first public announcement of
such distribution, the Company shall give notice to Holders at least 50 Business
Days prior to the Ex-Date for such distribution.
     Rights or warrants distributed by the Company to all holders of Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes hereof (and no adjustment to the Conversion Rate will be required)
until the occurrence of the earliest Trigger Event, whereupon such rights and
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made pursuant to the first
adjustment formula in this paragraph (d). If any such right or warrant,
including any such existing rights or warrants distributed prior to the date
hereof, are subject to events, upon the occurrence of which such rights or
warrants become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
holders thereof). In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event (of the
type described in the preceding sentence) with respect thereto that was counted
for purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate was made, (1) in the case of any such rights or warrants that
shall all have been redeemed or repurchased without exercise by any holders
thereof, the Conversion Rate shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights and warrants had not been
issued.
     For purposes of paragraphs (a), (b) and (d), any dividend or distribution
to which paragraph (d) is applicable that also includes shares of Common Stock,
or rights or warrants to subscribe for or purchase shares of Common Stock (or
both), shall be deemed instead to be: (1) a dividend or distribution of the
evidences of indebtedness, assets or shares of capital stock other

16



--------------------------------------------------------------------------------



 



than such shares of Common Stock or rights or warrants (and any Conversion Rate
adjustment required by paragraph (d) with respect to such dividend or
distribution shall then be made), immediately followed by (2) a dividend or
distribution of such shares of Common Stock or such rights or warrants (and any
further Conversion Rate adjustment required by paragraphs (a) and (b) with
respect to such dividend or distribution shall then be made), except any shares
of Common Stock included in such dividend or distribution shall not be deemed
“outstanding at the Close of Business on the Business Day immediately preceding
the Ex-Date for such dividend or distribution” within the meaning of paragraph
(a).
     “Capital Stock” for any corporation means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that corporation.
     (e) If the Company shall, at any time or from time to time while any of the
Series U Debentures are outstanding, distribute any regular, quarterly cash
dividend or distribution to all holders of Common Stock during any quarterly
fiscal period that does not equal $0.25 per share of Common Stock (the “Initial
Dividend Threshold”), the Conversion Rate shall be adjusted as follows:
     (i) if the per share amount of such regular, quarterly cash dividend or
distribution is greater than the Initial Dividend Threshold, the Conversion Rate
immediately prior to the Open of Business on the Ex-Date for such dividend or
distribution will be increased by multiplying such Conversion Rate by a
fraction, the numerator of which will be the Closing Price of Common Stock on
the Trading Day immediately preceding the Ex-Date for such dividend or
distribution, and the denominator of which will be the Closing Price of Common
Stock on the Trading Day immediately preceding the Ex-Date for such dividend or
distribution, minus the amount in cash per share of Common Stock the Company
distributes to all holders of Common Stock in excess of the Initial Dividend
Threshold; and
     (ii) if the per share amount of such regular, quarterly cash dividend or
distribution is less than the Initial Dividend Threshold (which, for the
avoidance of doubt, would include the failure to pay any regular, quarterly cash
dividend or distribution during the relevant quarterly fiscal period, in which
case the Company will be deemed to have declared and paid a cash dividend of
$0.00, the Ex-Date of which will be deemed to be the second to last Trading Day
of the applicable fiscal period), the Conversion Rate immediately prior to the
Open of Business on the Ex-Date for such dividend or distribution will be
decreased by multiplying such Conversion Rate by a fraction, the numerator of
which will be the Closing Price of Common Stock on the Trading Day immediately
preceding the Ex-Date for such dividend or distribution, and the denominator of
which will be the Closing Price of Common Stock on the Trading Day immediately
preceding the Ex-Date for such dividend or distribution, plus the amount of the
Initial Dividend Threshold in excess of cash per share of Common Stock the
Company distributes to all holders of Common Stock.
     In the case of an adjustment pursuant to this Section 3(e), such adjustment
shall become effective immediately after the Open of Business on the Ex-Date for
such dividend or

17



--------------------------------------------------------------------------------



 



distribution; provided that in the case of an adjustment pursuant to
Section 3(e)(i), if the portion of the cash so distributed applicable to one
share of Common Stock is equal to or greater than the Closing Price of Common
Stock on the Trading Day immediately preceding the Ex-Date for such dividend or
distribution, in lieu of the foregoing adjustment, adequate provision shall be
made so that each Holder shall have the right to receive on the date on which
such cash dividend or distribution is distributed to holders of Common Stock,
for each $25.00 principal amount of Series U Debentures upon conversion, the
amount of cash such Holder would have received had such Holder owned a number of
shares equal to the Conversion Rate on the Ex-Date for such distribution. If any
such dividend or distribution described in clause (e)(i) or clause (e)(ii) above
is not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.
     If the Company elects to make a dividend or distribution described in this
paragraph that has a per share of Common Stock value equal to more than 15% of
the Closing Price of the Common Stock on the date preceding the first public
announcement of such dividend or distribution, the Company shall give notice to
Holders at least 50 Business Days prior to the Ex-Date for such dividend or
distribution.
     (f) If the Company shall, at any time or from time to time while the
Series U Debentures are outstanding, pay any cash dividend or distribution that
is not a regular, quarterly cash dividend or distribution to all holders of the
Common Stock, the Conversion Rate immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution shall be increased by multiplying
such Conversion Rate by a fraction, the numerator of which will be the Closing
Price of Common Stock on the Trading Day immediately preceding the Ex-Date for
such dividend or distribution, and the denominator of which will be the Closing
Price of Common Stock on the Trading Day immediately preceding the Ex-Date for
such dividend or distribution, minus the amount of cash per share of Common
Stock that the Company dividends or distributes to all holders of Common Stock.
     Such adjustment shall become effective immediately after the Open of
Business on the Ex-Date for such dividend or distribution; provided that if the
portion of the cash so distributed applicable to one share of the Common Stock
is equal to or greater than the Closing Price of Common Stock on the Trading Day
immediately preceding the Ex-Date for such dividend or distribution, in lieu of
the foregoing adjustment, adequate provision shall be made so that each Holder
shall have the right to receive on the date on which such cash dividend or
distribution is distributed to holders of Common Stock, for each $25.00
principal amount of Series U Debentures upon conversion, the amount of cash such
Holder would have received had such Holder owned a number of shares equal to the
Conversion Rate on the Ex-Date for such dividend or distribution. If such
dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
     If the Company elects to make a dividend or distribution described in this
paragraph that has a per share of Common Stock value equal to more than 15% of
the Closing Price of the Common Stock on the date preceding the first public
announcement for such distribution, the Company shall give notice to Holders at
least 50 Business Days prior to the Ex-Date for such dividend or distribution.

18



--------------------------------------------------------------------------------



 



     (g) If the Company or any of its subsidiaries shall, at any time or from
time to time, while any of the Series U Debentures are outstanding, distribute
cash or other consideration in respect of a tender offer or exchange offer for
Common Stock, where such cash and the value of any such other consideration per
share of Common Stock validly tendered or exchanged exceeds the Closing Price of
Common Stock on the Trading Day immediately following the last date on which
tenders or exchanges may be made pursuant to the tender or exchange offer (such
last date, the “Expiration Date”), then the Conversion Rate shall be increased
so that the same shall equal the rate determined by multiplying the Conversion
Rate in effect immediately prior to the Open of Business on the Business Day
immediately following the Trading Day immediately following the Expiration Date
by a fraction:
     (i) the numerator of which will be the sum of (A) the Fair Market Value, as
determined by the Board of Directors, of the aggregate consideration payable for
all shares of Common Stock that the Company purchases in such tender or exchange
offer and (B) the product of the number of shares of Common Stock outstanding as
of the Expiration Date, less the number of shares of Common Stock purchased in
the relevant tender offer or exchange offer (the “Purchased Shares”), and the
Closing Price of Common Stock on the Trading Day immediately following the
Expiration Date; and
     (ii) the denominator of which will be the product of the number of shares
of Common Stock outstanding as of the Expiration Date, including the Purchased
Shares, and the Closing Price of Common Stock on the Trading Day immediately
following the Expiration Date.
     An adjustment, if any, to the Conversion Rate pursuant to this Section 3(g)
shall become effective immediately after the Open of Business on the Business
Day immediately following the Trading Day immediately following the Expiration
Date. In the event that the Company or a subsidiary of the Company is obligated
to purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Conversion Rate shall again be adjusted to be the Conversion Rate which
would then be in effect if such tender offer or exchange offer had not been
made. If the application of this Section 3(g) to any tender offer or exchange
offer would result in a decrease in the Conversion Rate, no adjustment shall be
made for such tender offer or exchange offer under this Section 3(g).
     If the Company elects to make a distribution described in this paragraph
that has a per share of Common Stock value equal to more than 15% of the Closing
Price of the Common Stock on the date preceding the first public announcement of
such distribution, the Company shall give notice to Holders at least 50 Business
Days prior to the Ex-Date for such distribution.
     “Current Market Price” of Common Stock on any day means the average of the
Closing Prices of Common Stock for each of the five consecutive Trading Days
ending on the earlier of the day in question and the day before the Ex-Date with
respect to the dividend or distribution requiring such computation.

19



--------------------------------------------------------------------------------



 



     “Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction.
     (h) The Board of Directors shall make appropriate adjustments to the
Conversion Rate, and the amount of cash and shares of Common Stock, if any, due
upon conversion, in its good faith judgment, to account for any adjustment to
the Conversion Rate that becomes effective, or any event requiring an adjustment
to the Conversion Rate where the Ex-Date of the event occurs, during the period
beginning on the Conversion Date and ending on the Close of Business on the last
Trading Day of the relevant Observation Period.
     (i) The Company may make such increases in the Conversion Rate, in addition
to those required by Sections 3(a), (b), (c), (d), (e), (f) or (g), as the Board
of Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes. The Company from time to time may also
increase the Conversion Rate by any amount for any period of time if the period
is at least twenty (20) days and the increase is irrevocable during the period,
and such determination shall be conclusive. Whenever the Conversion Rate is
increased pursuant to the preceding sentence, the Company shall provide to
Holders, in the manner set forth in Section 1.02 of the Indenture and, in the
case of Series U Debentures evidenced by Global Securities, through the
facilities of the Depository, a notice of the increase at least five
(5) Business Days prior to the date the increased Conversion Rate takes effect,
and such notice shall state the increased Conversion Rate and the period during
which it will be in effect.
     (j) Notwithstanding anything in this Section 3 to the contrary, no
adjustment in the Conversion Rate shall be required unless such adjustment would
require an increase or decrease of at least one percent (1%) in such rate;
provided, that (A) any adjustments that by reason of this paragraph (j) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment and (B) the Company will make any carry forward
adjustments to the Conversion Rate not otherwise affected on or prior to the
43rd Scheduled Trading Day immediately preceding December 31, 2012 and each
Trading Day thereafter. All calculations shall be made by the Company and shall
be made to the nearest cent or to the nearest one-ten thousandth (1/10,000) of a
share of Common Stock, as the case may be.
     (k) No adjustment to the Conversion Rate need be made in the following
circumstances:
     (i) No adjustment need be made for a transaction or event referred to in
Section 3(a), (b), (c), (d), (e), (f) or (g) if Holders participate, without
conversion, in the transaction or event that would otherwise give rise to an
adjustment pursuant to such Section at the same time as holders of Common Stock
participate with respect to such transaction or event and on the same terms as
holders of Common Stock participate with respect to such transaction or event as
if Holders, at such time, held a number of shares of Common Stock equal to the
applicable Conversion Rate as of the Ex-Date or Expiration Date, as the case may
be, for such transaction or event, multiplied by the principal amount (expressed
in integral multiples of $25.00) of Series U Debentures held by such Holder,
without having to convert their Series U Debentures;

20



--------------------------------------------------------------------------------



 



     (ii) No adjustment need be made for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase Common Stock or any such security, except as set forth above
in this Section 3;
     (iii) No adjustment need be made for rights to purchase Common Stock
pursuant to a Company plan for reinvestment of dividends or interest;
     (iv) No adjustment need be made for a change in the par value or no par
value of Common Stock;
     (v) To the extent the Series U Debentures become convertible pursuant to
Section 2 into cash, no adjustment need be made thereafter as to the cash.
Interest will not accrue on the cash into which the Series U Debentures are
convertible;
     (vi) No adjustment need be made for accrued interest.
     (l) Whenever the Conversion Rate is adjusted as herein provided, the
Company shall promptly file with the Trustee and any Conversion Agent other than
the Trustee an Officers’ Certificate setting forth the Conversion Rate after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a responsible officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the Holder of each Series U
Debenture at his last address appearing on the Series U Debenture register
provided for in the Indenture, within twenty (20) days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of any
such adjustment.
     (m) If any of the following events (each, a “Disposition Event”) occurs:
     (i) any reclassification of Common Stock (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination);
     (ii) consolidation, merger, or other combination involving the Company; or
     (iii) sale or conveyance to another individual, corporation, partnership,
limited liability company, association, trust or other entity, including a
government or political subdivision or an agency or instrumentality thereof (a
“Person”) of all or substantially all of the assets of the Company;
in each case, in which holders of outstanding Common Stock would be entitled to
receive cash, securities or other property for their shares of Common Stock, if
a Holder converts its Series U Debentures on or after the effective date of any
such event, the Series U Debentures will be convertible into (A) cash in an
amount equal to the portion of the Conversion Obligation that the Company has
elected to settle in cash in accordance with Section 2; and (B) in lieu of
shares of

21



--------------------------------------------------------------------------------



 



Common Stock otherwise deliverable, if any, the same type (in the same
proportions) of consideration received by holders of Common Stock in the
relevant event (collectively, “Reference Property”). In addition, the amount of
cash and Reference Property, if any, Holders will receive will be based on the
Daily Settlement Amounts of Reference Property and the Conversion Rate, as
described in Section 2.
     If a Disposition Event provides the holders of Common Stock with the right
to receive more than a single type of consideration determined based in part
upon any form of stockholder election, the Reference Property shall be comprised
of the weighted average of the types and amounts of consideration received by
the holders of Common Stock upon the occurrence of such event.
     Upon the occurrence of a Disposition Event, the Company or the successor or
purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture (which shall comply with the Trust Indenture Act as in
force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) permitted under
Section 10.01 of the Indenture providing for the conversion and settlement of
the Series U Debentures as set forth herein. Such supplemental indenture shall
provide for adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Section 3. If, in the case of any
Disposition Event, the Reference Property includes shares of stock or other
securities and assets of a Person other than the successor or purchasing Person,
as the case may be, in such reclassification, consolidation, merger,
combination, sale or conveyance, then such supplemental indenture shall also be
executed by such other Person and shall contain such additional provisions to
protect the interests of the Holders of the Series U Debentures as the Board of
Directors of the Company shall reasonably consider necessary by reason of the
foregoing, including to the extent required by the Board of Directors and
practicable the provisions providing for the repurchase rights set forth in
Section 6 herein.
     In the event the Company shall execute a supplemental indenture pursuant to
this Section 3(m), the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such Disposition Event, any adjustment to be made with respect thereto and
that all conditions precedent have been complied with.
     The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder of Series U Debentures, at its address
appearing on the Security Register for the Series U Debentures, within twenty
(20) days after execution thereof. Failure to deliver such notice shall not
affect the legality or validity of such supplemental indenture. The above
provisions shall similarly apply to successive reclassifications, changes,
consolidations, mergers, combinations, sales and conveyances.
     (n) The Company shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Common Stock to provide for the conversion of the Series U Debentures from time
to time as such Series U Debentures are presented for conversion. Before taking
any action which would cause an adjustment increasing the Conversion Rate to an
amount that would cause the Conversion Price to be reduced below the then par
value, if any, of the shares of Common Stock issuable upon conversion of
Series U

22



--------------------------------------------------------------------------------



 



Debentures, the Company will take all corporate action which may, in the opinion
of its counsel, be necessary in order that the Company may validly and legally
issue shares of such Common Stock at such adjusted Conversion Rate. The Company
covenants that all shares of Common Stock which may be issued upon conversion of
Series U Debentures will upon issue be validly issued, fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof. The Company covenants that, if any shares of
Common Stock to be provided for the purpose of conversion of Series U Debentures
hereunder require registration with or approval of any governmental authority
under any federal or state law before such shares may be validly issued upon
conversion, the Company will in good faith and as expeditiously as possible, to
the extent then permitted by the rules and interpretations of the Securities and
Exchange Commission (or any successor thereto), secure such registration or
approval, as the case may be.
     (o) The Company further covenants that, if at any time the Common Stock
shall be listed on the New York Stock Exchange or any other national securities
exchange or automated quotation system, the Company will, if permitted by the
rules of such exchange or automated quotation system, list and keep listed, so
long as the Common Stock shall be so listed on such exchange or automated
quotation system, all Common Stock issuable upon conversion of the Series U
Debentures; provided, that if the rules of such exchange or automated quotation
system permit the Company to defer the listing of such Common Stock until the
first conversion of the Series U Debentures into Common Stock in accordance with
the provisions hereof, the Company covenants to list such Common Stock issuable
upon conversion of the Series U Debentures in accordance with the requirements
of such exchange or automated quotation system at such time.
     (p) If (i) the Company shall declare a dividend (or any other distribution)
on its Common Stock that would require an adjustment in the Conversion Rate,
(ii) the Company shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants; (iii) there
shall be any reclassification or reorganization of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value), or of any consolidation or merger to which the Company
is a party and for which approval of any stockholders of the Company is
required, or of the sale or transfer of all or substantially all of the assets
of the Company; or (iv) there shall be the voluntary or involuntary dissolution,
liquidation or winding up of the Company; the Company shall notify Holders in
the manner set forth in Section 1.02 of the Indenture and, in the case of
Series U Debentures evidenced by Global Securities, through the facilities of
the Depository, as promptly as possible but in any event at least ten (10) days
prior to the applicable date hereinafter specified, a notice stating (x) the
payment or delivery date for such dividend, distribution or rights or warrants,
or (y) the date on which such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up is expected to become effective
or occur, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer, dissolution, liquidation or winding up. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

23



--------------------------------------------------------------------------------



 



     (q) Each share of Common Stock issued upon conversion of Series U
Debentures pursuant to Section 2 shall be entitled to receive the appropriate
number of rights (“Rights”), if any, and the certificates representing the
Common Stock issued upon such conversion shall bear such legends, if any, in
each case as may be provided by the terms of any future rights plan adopted by
the Company, as the same may be amended from time to time (a “Share Holders
Rights Plan”). Upon conversion of Series U Debentures, and subject to the terms,
limitations and conditions of the Share Holders Rights Plan, the Holder will
receive, in addition to any Common Stock received in connection with such
conversion, the Rights under the Share Holders Rights Plan, unless prior to any
conversion, the Rights have separated from the Common Stock, in which case the
Conversion Rate will be adjusted at the time of separation as if the Company
distributed to all holders of Common Stock, shares of Capital Stock, assets,
debt securities or certain rights to purchase securities of the Company as
described in the first adjustment formula in Section 3(d), subject to
readjustment in the event of the expiration, termination or redemption of such
Rights. Subject to the terms, limitations and conditions of the Share Holders
Rights Plan, any distribution of Rights pursuant to a Share Holders Rights Plan
that would allow a Holder to receive upon conversion, in addition to shares of
Common Stock, the Rights described therein (unless such Rights have separated
from Common Stock) shall not constitute a distribution of Rights that would
entitle the Holder to an adjustment to the Conversion Rate.
     Section 4. Adjustment to Conversion Rate Upon a Make-Whole Fundamental
Change
     (a) If, after the date hereof and on or prior to the second Business Day
immediately preceding December 31, 2012, a Make-Whole Fundamental Change (as
defined below) occurs, and a Holder elects to convert its Series U Debentures in
connection with such Make-Whole Fundamental Change, the Company will, under
certain circumstances, increase the Conversion Rate for the Series U Debentures
so surrendered for conversion by a number of additional shares of Common Stock
(the “Make-Whole Shares”), as determined in this Section 4 below. A conversion
of Series U Debentures will be deemed for these purposes to be “in connection
with” a Make-Whole Fundamental Change if the notice of conversion of the
Series U Debentures is received by the Conversion Agent from, and including, the
Effective Date (as defined below) of the Make-Whole Fundamental Change up to,
and including, the 45th calendar day immediately following the Effective Date of
such Make-Whole Fundamental Change (or, in the case of an event that also
constitutes a Fundamental Change, the Fundamental Change Repurchase Date for
such Fundamental Change).
     If the Company fails to notify Holders as required by Section 1(d) of the
effective date of any Make-Whole Fundamental Change within 15 calendar days of
such effective date, the period during which Holders may surrender their
Series U Debentures for conversion and receive the relevant Make-Whole Shares
will be extended by the number of days that such notification is delayed or not
otherwise provided to Holders beyond the specified notice deadline.
     “Make-Whole Fundamental Change” means:
     (i) any transaction or event (whether by means of an exchange offer,
liquidation, tender offer, consolidation, merger, combination, recapitalization
or otherwise) in connection with which 90% or more of the Common Stock is
exchanged for, converted into, acquired for or constitutes solely the right to
receive consideration 10% or

24



--------------------------------------------------------------------------------



 



more of which is not common stock that is listed on, or immediately after the
transaction or event will be listed on, a United States national securities
exchange; or
     (ii) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not applicable), other than the Company or any
majority-owned subsidiary of the Company or any employee benefit plan of the
Company or such subsidiary, becomes the “beneficial owner,” directly or
indirectly, of more than 50% of the total voting power in the aggregate of all
classes of Capital Stock then outstanding entitled to vote generally in
elections of the Company’s directors,
     (a) The number of Make-Whole Shares will be determined by reference to the
table set forth in Section 4(c) below and shall be based on the date on which
such Make-Whole Fundamental Change becomes effective (the “Effective Date”) and
the price paid per share of Common Stock in the Make-Whole Fundamental Change
(in the case of a Make-Whole Fundamental Change described in clause (a) of the
definition of Make-Whole Fundamental Change, in which holders of Common Stock
receive only cash) or, in the case of any other Make-Whole Fundamental Change,
the average of the Closing Prices per share of Common Stock over the five
Trading Day period ending on the Trading Day preceding the Effective Date of
such Make-Whole Fundamental Change (the “Stock Price”).
     (b) The Stock Prices set forth in the top row of the table below will be
adjusted as of any date on which the Conversion Rate is adjusted. The adjusted
Stock Prices will equal the Stock Prices immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to the adjustment giving rise to the Stock Price adjustment,
and the denominator of which is the Conversion Rate as so adjusted. In addition,
the number of Make-Whole Shares will be subject to adjustment in the same manner
as the Conversion Rate as set forth in Section 3(a) through Section 3(g).

                                                              Effective   Stock
Price Date   32.00   34.00   36.00   38.00   40.00   42.00   44.00   46.00  
48.00   50.00   52.00   54.00   56.00   58.00   60.00
[_______],
20081
  0.2176   0.1923   0.1709   0.1527   0.1372   0.1239   0.1124   0.1024   0.0938
  0.0862   0.0795   0.0736   0.0684   0.0638   0.0596
June 30,
2008
  0.2083   0.1824   0.1607   0.1423   0.1267   0.1135   0.1021   0.0923   0.0839
  0.0766   0.0702   0.0646   0.0597   0.0553   0.0515
December 31,
2008
  0.1973   0.1707   0.1486   0.1300   0.1144   0.1013   0.0901   0.0806   0.0724
  0.0655   0.0594   0.0542   0.0497   0.0458   0.0423
June 30,
2009
  0.1839   0.1565   0.1338   0.1150   0.0994   0.0864   0.0755   0.0664   0.0587
  0.0523   0.0468   0.0422   0.0382   0.0348   0.0319
December 31,
2009
  0.1677   0.1389   0.1154   0.0962   0.0805   0.0678   0.0575   0.0490   0.0421
  0.0365   0.0319   0.0281   0.0250   0.0224   0.0203
June 30,
2010
  0.1476   0.1158   0.0904   0.0703   0.0546   0.0424   0.0332   0.0262   0.0209
  0.0170   0.0140   0.0118   0.0102   0.0089   0.0080
December 31,
2010
  0.1340   0.0937   0.0584   0.0274   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000
June 30,
2011
  0.1375   0.0961   0.0599   0.0281   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000
December 31,
2011
  0.1412   0.0987   0.0615   0.0289   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000
June 30,
2012
  0.1467   0.1026   0.0640   0.0300   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000
December 31,
2012
  0.1563   0.1103   0.0694   0.0329   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000

 

1   To be the issuance date.

25



--------------------------------------------------------------------------------



 



     (c) If the exact Stock Price and Effective Date is not set forth in the
table, then (i) if the Stock Price is between two Stock Prices in the table or
the Effective Date is between two Effective Dates in the table, the Make-Whole
Shares issued upon conversion of the Series U Debentures will be determined by a
straight-line interpolation between the number of Make-Whole Shares set forth
for the higher and lower Stock Prices and/or the earlier and later Effective
Dates in the table, as applicable, based on a 365-day year, (ii) if the Stock
Price is in excess of $60.00 per share of Common Stock (subject to adjustment in
the same manner as the Stock Prices set forth in the table above), no Make-Whole
Shares will be issued upon conversion of the Series U Debentures; and (iii) if
the Stock Price is less than $32.00 per share of Common Stock (subject to
adjustment in the same manner as the Stock Prices set forth in the table above),
no Make-Whole Shares will be issued upon conversion of the Series U Debentures.
     (d) In no circumstances shall the Conversion Rate of the Series U
Debentures as adjusted pursuant to this Section 4 exceed 0.8426 per $25.00
principal amount of Series U Debentures, subject to adjustment in the same
manner as the Conversion Rate as set forth in Section 3.
     Section 5. Redemption.
     Prior to January 1, 2011, the Series U Debentures will not be redeemable at
the Company’s option. At any time and from time to time on or after January 1,
2011, the Company may redeem the Series U Debentures, in whole or in part, in
cash at a price (the “Redemption Price") equal to 100% of the principal amount
of the redeemed Series U Debentures, plus (1) accrued and unpaid interest on the
redeemed Series U Debentures to but not including the date of redemption (the
“Redemption Date”), and (2) as applicable and as provided below, the Redemption
Adjustment Amount with respect to the Series U Debentures selected for
redemption and scheduled to be redeemed on such Redemption Date (including any
such Series U Debentures selected for redemption with respect to which a
Conversion Date has been set on or prior to the Close of Business on the second
Business Day immediately preceding the Redemption Date) (the “Called
Debentures"); provided, however, that if such Redemption Date falls after a
Record Date and on or prior to the corresponding Interest Payment Date, then the
full amount of accrued and unpaid interest, if any, payable on such Interest
Payment Date shall be paid to the Holders of record of the Series U Debentures
at the Close of Business on the corresponding Record Date (which may or may not
be the same person to whom the Company will pay the Redemption Price) and the
Redemption Price shall equal 100% of the principal amount of the redeemed
Series U Debentures plus, as applicable and as provided below, the Redemption
Adjustment Amount with respect to the Called Debentures minus an amount equal to
the interest payable on that Interest Payment Date on the principal amount of
the redeemed Series U Debentures with respect to the period from the Redemption
Date to but not including the Interest Payment Date. For the avoidance of doubt,
the Redemption Adjustment Amount (if any) shall only be due and payable upon a
redemption under and pursuant to this Section 5 and not upon the occurrence of,
or in connection with, any other circumstance, event or condition, including
without limitation a repurchase pursuant to Section 6 hereof. The Series U
Debentures are not entitled to any sinking fund.

26



--------------------------------------------------------------------------------



 



     In the case of any partial redemption, selection of the Series U Debentures
for redemption will be made by the Trustee in compliance with the requirements
of the principal national securities exchange, if any, on which the Series U
Debentures are listed or, if the Series U Debentures are not listed on a
national securities exchange, by lot or by such other method as directed by the
Company. The Trustee will make that selection not more than forty-five days
before the Redemption Date. If a portion of a Holder’s Series U Debentures is
selected for redemption and a Holder converts a portion of its Series U
Debentures, the converted portion will, notwithstanding the conversion, be
deemed to be part of the portion selected for redemption (so that only the
difference between the portion selected for redemption and the converted portion
will need to actually be redeemed). The Company shall not redeem any Series U
Debentures if it has failed to pay interest on the Series U Debentures and such
failure to pay is continuing. Series U Debentures that the Trustee selects shall
be in principal amounts of $25.00 or integral multiples of $25.00.
     Notwithstanding anything in the first two paragraphs of this Section 5 to
the contrary, the Company may redeem all (but not less than all) of the Series U
Debentures if the Board of Directors determines in good faith by resolution that
the Series U Debentures will not be transferred to the New VEBA (as defined in
the Settlement Agreement) in accordance with the terms of that Settlement
Agreement, dated February 21, 2008 (as amended, supplemented, replaced or
otherwise altered from time to time, the “Settlement Agreement”), between the
Company, the International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America, and certain class representatives, on behalf of
the class of plaintiffs in (1) the class action of Int’l Union, UAW, et. al. v.
General Motors Corp., Civil Action No. 07-14074 (E.D. Mich. filed Sept. 9, 2007)
and/or (2) the class action of UAW et al. v. General Motors Corp.,
No. 05-CV-73991, 2006 WL 891151 (E.D. Mich. Mar. 31, 2006, aff’d, Int’l Union,
UAW v. General Motors Corp., 497 F.3d 615 (6th Cir. 2007). Any such redemption
pursuant to the preceding sentence is referred to as a “Termination Redemption.”
A Termination Redemption shall be made in cash at a price equal to 100% of the
principal amount of the Series U Debentures, plus accrued and unpaid interest
thereon to but not including the Redemption Date. For the avoidance of doubt, no
Redemption Adjustment Amount shall be payable in connection with any Termination
Redemption.
     The “Redemption Adjustment Amount” shall be payable only as follows:
     (i) If the Redemption Date occurs during the period beginning on January 1,
2011 and ending on January 1, 2012 and the Closing Price of the Common Stock on
the second Business Day prior to the Redemption Date is less than $69.04 per
share, the Redemption Adjustment Amount shall be paid only on the New VEBA
Called Debentures (as defined below) (if any). In this case, the Redemption
Adjustment Amount with respect to any such New VEBA Called Debentures shall be
an amount in cash equal to (1) the Discounted Interest Payments with respect to
such New VEBA Called Debentures minus (2) the Discounted Dividend Payments with
respect to such New VEBA Called Debentures.
     (ii) If the Redemption Date occurs on any date after January 1, 2012 and
the Closing Price of the Common Stock on the second Business Day prior to the
Redemption Date is less than $72.75 per share, the Redemption Adjustment Amount
shall be paid

27



--------------------------------------------------------------------------------



 



only on the New VEBA Called Debentures (if any). In this case, the Redemption
Adjustment Amount with respect to any such New VEBA Called Debentures shall be
an amount in cash equal to (1) the Discounted Interest Payments with respect to
such New VEBA Called Debentures minus (2) the Discounted Dividend Payments with
respect to such New VEBA Called Debentures.
     (iii) If the Redemption Date occurs during the period beginning on
January 1, 2011 and ending on January 1, 2012 and the Closing Price of the
Common Stock on the second Business Day prior to the Redemption Date is equal to
or greater than $69.04 per share, the Redemption Adjustment Amount shall be paid
only on the New VEBA Stock-Settled Debentures (as defined below) (if any) that
constitute Excess Debentures (as defined below). In this case, the Redemption
Adjustment Amount with respect to any such New VEBA Stock-Settled Debentures
that constitute Excess Debentures shall be an amount in cash equal to (1) the
Discounted Interest Payments with respect to the portion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures minus (2) the
Discounted Dividend Payments with respect to the portion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures.
     (iv) If the Redemption Date occurs on any date after January 1, 2012 and
the Closing Price of the Common Stock on the second Business Day prior to the
Redemption Date is equal to or greater than $72.75 per share, the Redemption
Adjustment Amount shall be paid only on the New VEBA Stock-Settled Debentures
(if any) that constitute Excess Debentures. In this case, the Redemption
Adjustment Amount with respect to any such New VEBA Stock-Settled Debentures
that constitute Excess Debentures shall be an amount in cash equal to (1) the
Discounted Interest Payments with respect to the portion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures minus (2) the
Discounted Dividend Payments with respect to the portion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures.
     Any Redemption Adjustment Amount that is payable as provided in clause
(iii) or (iv) of the definition of Redemption Adjustment Amount above on any New
VEBA Stock-Settled Debentures that constitute Excess Debentures need not be paid
or deposited in trust with the Trustee or the Paying Agent at the same time that
the other elements of the Purchase Price (that is, 100% of the principal amount
thereof and the accrued and unpaid interest thereon) are paid or deposited in
trust with the Trustee or the Paying Agent in any instance where (x) the
Conversion Obligation in connection with the conversion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures will be settled in
accordance with Section 2(b)(i), (y) the Company has previously made an election
under Section 2(k), and (z) the Company has either (1) specified a Cash
Percentage for the New VEBA that is less than 100% or (2) not specified a Cash
Percentage for the New VEBA. Rather, any such Redemption Adjustment Amount that
is so payable on such New VEBA Stock-Settled Debentures that constitute Excess
Debentures in connection with such redemption shall be paid by the Company to
the New VEBA (or deposited in trust with the Trustee or the Paying Agent) on or
prior to the third Trading Day immediately succeeding the last Trading Day of
the relevant Observation Period for the conversion of such New VEBA
Stock-Settled Debentures that constitute Excess Debentures.

28



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in the definition of Redemption
Adjustment Amount above, no Redemption Adjustment Amount shall be payable with
respect to any Series U Debentures to the extent that any Person other than the
New VEBA is the Holder of, or the beneficial owner of an interest in, such
Series U Debenture. In addition, each of the $69.04 and $72.75 per share prices
referenced in the definition of Redemption Adjustment Amount above shall be
adjusted as of any date on which the Conversion Rate is adjusted by multiplying
such price by a fraction, the numerator of which is the Conversion Rate
immediately prior to the event giving rise to the adjustment, and the
denominator of which is the Conversion Rate as so adjusted.
     The “New VEBA Called Debentures” means, with respect to any redemption, the
Called Debentures that are held or beneficially owned by the New VEBA.
     The “New VEBA Called/Converted Debentures” means, with respect to any
redemption, the Called Debentures that are (x) held or beneficially owned by the
New VEBA and (y) converted by the New VEBA such that a Conversion Date is set on
or prior to the Close of Business on the second Business Day immediately
preceding the Redemption Date.
     The “New VEBA Stock-Settled Debentures” means, with respect to any
redemption, the portion of any New VEBA Called/Converted Debentures equal to the
product of:
     (A) the aggregate principal amount of such New VEBA Called/Converted
Debentures,
     multiplied by
     (B) either (x) the number 1, if the Conversion Obligation in connection
with such conversion of the New VEBA Called/Converted Debentures by the New VEBA
will be settled in accordance with Section 2(b)(ii), (y) a fraction equal to 1
minus the Cash Percentage (expressed as a fraction) for such conversion of the
New VEBA Called/Converted Debentures by the New VEBA, if the Conversion
Obligation in connection with such conversion by the New VEBA will be settled in
accordance with Section 2(b)(i) and the Company has not previously made an
election under Section 2(k) or (z) a fraction equal to 1 minus the average of
the Cash Percentages (expressed as fractions) for such conversion of the New
VEBA Called/Converted Debentures by the New VEBA for each Trading Day in the
relevant Observation Period in connection with such conversion, if the
Conversion Obligation in connection with such conversion by the New VEBA will be
settled in accordance with Section 2(b)(i) and the Company has previously made
an election under Section 2(k).
     The “Excess Debentures” means, with respect to any redemption, the
aggregate principal amount (if greater than zero) of any New VEBA Stock-Settled
Debentures in connection with such redemption equal to the amount (if any) by
which (x) the sum of (1) the principal amount of New VEBA Stock-Settled
Debentures in connection with such redemption and (2) the aggregate principal
amount of all Series U Debentures that constituted “New VEBA Stock-Settled
Debentures” in connection with all prior redemptions having Redemption Dates
within less than one year prior to the Redemption Date in connection with the
current redemption is greater than (y) $2,160,000,000.

29



--------------------------------------------------------------------------------



 



     The “Subject Debentures” means, as applicable, any New VEBA Called
Debentures or any portion of any New VEBA Called/Converted Debentures that
constitute Excess Debentures.
     The “Discounted Interest Payments” means, with respect to any Subject
Debentures, the amount obtained by discounting all Remaining Interest Payments
with respect to such Subject Debentures from their respective assumed due dates
to the Redemption Date with respect to such Subject Debentures, in accordance
with accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Series U Debentures is payable)
equal to 9% per annum.
     The “Discounted Dividend Payments” means, with respect to any Subject
Debentures, the amount obtained by discounting all Expected Dividend Payments
with respect to such Subject Debentures from their respective assumed payment
dates to the Redemption Date with respect to such Subject Debentures, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which dividends on the Common Stock are
payable) equal to 9% per annum.
     The “Expected Dividend Payments” means, with respect to any Subject
Debentures:
     (e) a stream of quarterly dividend payments from the Redemption Date
through the Maturity Date on the number of shares (the “Underlying Shares”) of
Common Stock into which such Subject Debentures are then convertible, calculated
as if (1) such Subject Debentures are then convertible (notwithstanding any
terms hereof to the contrary), (2) the Holder so converted such Subject
Debentures on the Redemption Date, (3) the Company does not specify a Cash
Percentage in connection with such conversion, (4) the Company has not
previously made an election under Section 2(k) hereof, (5) each quarterly
dividend payment on each Underlying Share is in an amount (the “Dividend
Amount”) equal to the average of the regular quarterly per share dividends paid
by the Company over the last four quarters immediately preceding the Redemption
Date and (6) the payment dates for each such quarterly dividend payment are set
on the same calendar days as the respective payment dates for the regular
quarterly dividends paid by the Company over the last four quarters immediately
preceding the Redemption Date (provided, that if the Company did not pay a
regular quarterly dividend with respect to any such quarter, the calendar day on
which the Company last paid a regular quarterly dividend with respect to such
quarter in a prior year shall be used), and
     (b) a final dividend payment on such Underlying Shares on the Maturity Date
in an amount equal to the product of (1) such number of Underlying Shares
multiplied by (2) the Dividend Amount multiplied by (3) a fraction, (x) the
numerator of which is the number of calendar days from the last assumed payment
date under clause (a)(6) of this definition to the Maturity Date (or, in the
event that clause (a) of this definition yields no quarterly dividend payment as
a result of the first assumed payment date under clause (a)(6) being after the
Maturity Date, the number of calendar days from the Redemption Date to the
Maturity Date) and (y) the denominator of which is 90.

30



--------------------------------------------------------------------------------



 



     The “Remaining Interest Payments” means, with respect to any Subject
Debentures, all payments of interest thereon that would otherwise have become
due and payable after the Redemption Date with respect to such Subject
Debentures if no payment of the principal amount of such Subject Debentures was
made prior to its scheduled due date, provided, that (i) if such Redemption Date
falls after an Interest Payment Date and on or prior to the next succeeding
Record Date, then, for purposes of this definition, the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
that has accrued on the principal amount of such Subject Debentures to such
Redemption Date and (ii) if such Redemption Date falls after a Record Date and
on or prior to the corresponding Interest Payment Date, then, for purposes of
this definition, the amount of the next succeeding interest payment will be
deemed to be $0.
     Section 6. Repurchase of Series U Debentures Upon a Fundamental Change
     (f) If there shall occur a Fundamental Change (as defined in Section 6(b)
below) at any time prior to December 31, 2012, then each Holder shall have the
right, at such Holder’s option, to require the Company to repurchase all of such
Holder’s Series U Debentures, or any portion thereof that is an integral
multiple of $25.00 principal amount, on the date (the “Fundamental Change
Repurchase Date”) that is thirty (30) days after the date the Company provides
the Fundamental Change Notice (as defined below) (or, if such 30th day is not a
Business Day, the next succeeding Business Day), for cash at a repurchase price
(the “Fundamental Change Repurchase Price”) equal to 100% of the principal
amount thereof, together with accrued and unpaid interest to, but excluding, the
Fundamental Change Repurchase Date; provided, however, that if such Fundamental
Change Repurchase Date falls after a Record Date and on or prior to the
corresponding Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, payable on such Interest Payment Date shall be paid to the
Holders of record of the Series U Debentures at the Close of Business on the
corresponding Record Date (which may or may not be the same person to whom the
Company will pay the Fundamental Change Repurchase Price) and the Fundamental
Change Repurchase Price shall equal 100% of the principal amount of Series U
Debentures to be repurchased.
     (g) A “Fundamental Change” of the Company is any transaction or event
(whether by means of an exchange offer, liquidation, tender offer,
consolidation, merger, combination, recapitalization or otherwise) in connection
with which 90% or more of the Common Stock is exchanged for, converted into,
acquired for or constitutes solely the right to receive, consideration 10% or
more of which is not common stock that is listed on, or immediately after the
transaction or event will be listed on, a United States national securities
exchange, but only if such transaction or event also includes either of the
following: (i) the filing by any person, including the Company’s Affiliates (as
defined below) and associates, other than the Company and its employee benefit
plans, of a Schedule 13D or Schedule TO, or any successor schedule, form or
report, under the Exchange Act, disclosing that such person has become the
beneficial owner of 50% or more of the voting power of the Common Stock or other
Capital Stock into which the Common Stock is reclassified or exchanged; or
(ii) the consummation of any share exchange, consolidation or merger pursuant to
which the Common Stock would be converted to

31



--------------------------------------------------------------------------------



 



cash, securities or other property, other than any share exchange, consolidation
or merger of the Company in which the holders of Common Stock immediately prior
to the share exchange, consolidation or merger have, directly or indirectly, at
least a majority of the total voting power in the aggregate of all classes of
Capital Stock of the continuing or surviving corporation immediately after the
share exchange, consolidation or merger.
     “Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, “control”
when used with respect to any specified person means the power to direct or
cause the direction of the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
     (h) The Company will make payment of the Fundamental Change Repurchase
Price on the later of the Fundamental Change Repurchase Date and the time of
book-entry transfer, in the case of Series U Debentures evidenced by Global
Securities, or delivery of the Series U Debentures.
     (i) On or before the fifteenth day after the occurrence of a Fundamental
Change, the Company or at its written request (which must be received by the
Trustee at least five (5) Business Days prior to the date the Trustee is
requested to give notice as described below, unless the Trustee shall agree in
writing to a shorter period) the Trustee, in the name of and at the expense of
the Company, shall mail or cause to be mailed to all Holders of record on the
date of the Fundamental Change a notice (the “Fundamental Change Notice”) of the
occurrence of such Fundamental Change and of the repurchase right at the option
of the Holders arising as a result thereof. If the Company shall give such
notice, the Company shall also deliver a copy of the Fundamental Change Notice
to the Trustee at such time as it is mailed to Holders.
     (j) Each Fundamental Change Notice shall include a form of Option to Elect
Repayment Upon A Fundamental Change, a form of which comprises part of this
Note, and shall specify the circumstances constituting the Fundamental Change,
the Fundamental Change Repurchase Date, the Fundamental Change Repurchase Price,
that the Holder must exercise the repurchase right on or before the Close of
Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (the “Fundamental Change Expiration Time”), a description of the
procedure which a Holder must follow to exercise such repurchase right and to
withdraw any surrendered Series U Debentures, the place or places where the
Holder is to surrender such Holder’s Series U Debentures, the amount of interest
accrued on each $25.00 principal amount of the Series U Debentures to the
Fundamental Change Repurchase Date and the “CUSIP” number or numbers of the
Series U Debentures (if then generally in use). No failure of the Company or its
successor to give the foregoing notices and no defect therein shall limit the
Holder’s repurchase right or affect the validity of the proceedings for the
repurchase of the Series U Debentures pursuant to this Section 6.
     (k) For a Series U Debenture to be so repurchased at the option of the
Holder, the Paying Agent must receive such Series U Debenture with the form
entitled “Option to Elect Repayment Upon A Fundamental Change” on the reverse
thereof duly completed, together with

32



--------------------------------------------------------------------------------



 



such Series U Debentures duly endorsed for transfer, on or before the
Fundamental Change Expiration Time. All questions as to the validity,
eligibility (including time of receipt) and acceptance of any Series U Debenture
for repayment shall be determined by the Company, whose determination shall be
final and binding absent manifest error.
     (l) Notwithstanding anything herein to the contrary, any Holder delivering
to the Paying Agent the Option to Elect Repayment Upon a Fundamental Change
shall have the right to withdraw such Option to Elect Repayment Upon a
Fundamental Change at any time up to the Close of Business on the Business Day
prior to the Fundamental Change Repurchase Date by delivery of a written notice
of withdrawal (a “Withdrawal Notice”) to the Paying Agent. The Paying Agent
shall promptly notify the Company of the receipt by it of any Option to Elect
Repayment Upon a Fundamental Change or Withdrawal Notice. The Withdrawal Notice
shall state: (i) the principal amount of Series U Debentures withdrawn (which
must be in an amount of $25.00 or a integral multiple thereof); (ii) the
certificate numbers of the withdrawn Series U Debentures or evidence of
compliance with the appropriate Depository procedures if certificated Series U
Debentures have not been issued; and (iii) the principal amount, if any, of
Series U Debentures that remains subject to the “Option to Elect Repayment Upon
a Fundamental Change.”
     (m) The Company and its successor shall comply with any tender offer rules
under the Exchange Act that may be applicable in connection with the repurchase
rights of the Holders of Series U Debentures in the event of a Fundamental
Change.
     (n) The Company shall not repurchase any Series U Debentures in the event
of a Fundamental Change if the principal amount of the Series U Debentures has
been accelerated (other than as a result of a failure to pay the relevant
Fundamental Change Repurchase Price), and such acceleration has not been
rescinded on or prior to the Fundamental Change Repurchase Date.
     (o) Prior to 10:00 a.m. (New York City Time) on the Fundamental Change
Repurchase Date, the Company or its successor shall deposit with the Trustee or
with the Paying Agent an amount of cash (in immediately available funds if
deposited on such Business Day) sufficient to pay the aggregate Fundamental
Change Repurchase Price of all the Series U Debentures or portions thereof that
are to be purchased as of the Fundamental Change Repurchase Date. If prior to
10:00 a.m. (New York City Time) on the Fundamental Change Repurchase Date the
Trustee or Paying Agent holds an amount of cash sufficient to pay the aggregate
Fundamental Change Repurchase Price of the Series U Debentures that are to be so
repurchased, then, on and after the Fundamental Change Repurchase Date (i) the
Series U Debentures to be repurchased will cease to be outstanding;
(ii) interest on such Series U Debentures will cease to accrue; and (iii) all
other rights of the Holders with respect to such Series U Debentures will
terminate, other than the right to receive the Fundamental Change Repurchase
Price upon delivery of the Series U Debentures. This will be the case whether or
not book-entry transfer of the Series U Debentures has been made or the Series U
Debentures have been delivered to the Paying Agent.
     (p) Any certificated Series U Debenture that is to be repurchased only in
part shall be surrendered at the office of the Paying Agent (with, if the
Company, its successor or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the

33



--------------------------------------------------------------------------------



 



Company and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and the Company or its successor shall
execute and the Trustee shall authenticate and deliver to the Holder of such
Series U Debenture, without any service charge, a new Series U Debenture or
Series U Debentures, of any authorized denomination as requested by such Holder
in aggregate principal amount equal to, and in exchange for, the portion of the
principal amount of the Series U Debenture so surrendered which is not
purchased.
     (q) The Trustee and the Paying Agent shall return to the Company or its
successor any cash that remains unclaimed, together with interest, if any,
thereon, held by them for the payment of the Fundamental Change Repurchase
Price; provided, however, that to the extent that the aggregate amount of cash
deposited by the Company or its successor exceeds the aggregate Fundamental
Change Repurchase Price of the Series U Debentures or portions thereof which the
Company or its successor is obligated to purchase as of the Fundamental Change
Repurchase Date then, unless otherwise agreed in writing with the Company or its
successor, promptly after the Business Day following the Fundamental Change
Repurchase Date the Trustee shall return any such excess to the Company.
     Section 7. Events of Default
     In case an Event of Default, as defined in the Indenture and as
supplemented by this Section 7, with respect to the Series U Debentures shall
have occurred and be continuing, the principal hereof may be declared, and upon
such declaration shall become, due and payable in the manner, with the effect
and subject to the conditions provided in the Indenture.
     In addition to the Events of Default set forth in the Indenture, each of
the following (for whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment decree or order of any court or any order, rule or regulation of
any administrative or governmental body) shall constitute an Event of Default
with respect to the Series U Debentures:
     (i) default in the issuance of a Fundamental Change Notice, and such
default continues for a period of (A) five Business Days (in the case of a
Fundamental Change, the occurrence of which is not publicly announced) or
(B) five Business Days after written notice of such default has been provided to
the Company by the Trustee or a Holder of, or a holder of a beneficial interest
in, Series U Debentures (in the case of a Fundamental Change, the occurrence of
which is publicly announced);
     (ii) failure to issue any notice pursuant to Section 1(c) or Section 1(d)
during the time periods described in such Sections, which failure continues for
a period of (A) five Business Days (in the case of any such transaction or
event, the occurrence of which is not publicly announced) or (B) five Business
Days after written notice of such failure has been provided to the Company by
the Trustee or a Holder of, or a holder of a beneficial interest in, Series U
Debentures (in the case of any such transaction or event, the occurrence of
which is publicly announced);
     (iii) failure to comply with the obligation to convert the Series U
Debentures into shares of Common Stock and cash, if any, as required by
Section 2; or

34



--------------------------------------------------------------------------------



 



     (iv) failure to comply with the Company’s payment obligations under the
Settlement Agreement for a period of 15 Business Days after the date on which
written notice of such failure, requiring the Company to remedy the same, shall
have been given to the Company by the committee that administers the New VEBA,
unless, within such 15 Business Day period, the Company remedies the failure to
comply with its payment obligations under the Settlement Agreement by paying the
amount then in default plus accrued interest on such amount at the rate of 9%
per annum; provided that an Event of Default shall not arise under this clause
(iv) with respect to any portion of the principal amount of any Series U
Debentures that is held or beneficially owned by any Person other than the New
VEBA.
     Section 8. Registration, Transfer, Governing Law.
     Upon due presentment for registration of transfer of this Note at the
office or agency designated and maintained by the Company for such purpose in
The Borough of Manhattan, The City of New York, pursuant to the provisions of
the Indenture, a new Note for an equal aggregate principal amount will be issued
to the transferee in exchange therefor, subject to the limitations provided in
the Indenture and in this Note (including any legends set forth on the face of
this Note and including the certification requirements of Section 8(i) or
(ii) below), without charge except for any tax or other governmental charge
imposed in connection therewith.
     The Company, the Trustee and any authorized agent of the Company or the
Trustee may deem and treat the Holder in whose name this Note is registered as
the absolute owner of this Note (whether or not this Note shall be overdue and
notwithstanding any notation of ownership or other writing hereon), for the
purpose of receiving payment of, or on account of, the principal hereof and
premium, if any, and subject to the provisions contained herein, interest
hereon, and for all other purposes, and neither the Company nor the Trustee nor
any authorized agent of the Company or the Trustee shall be affected by any
notice to the contrary.
     The obligation of the Company, the Trustee and any authorized agent of the
Company or the Trustee to register any transfer of the Note to any transferee
whatsoever (other than a transferee that will hold this Note in Global Series U
Security form if the Company or the Trustee concludes that the satisfaction of
the following requirements is not necessary for such transferee) is subject to
the following provisions which must be satisfied by such transferee prior to
such transfer:
     (i) Each transferee that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) (a “Non-U.S. Transferee”) shall deliver to the Company, the Trustee and
any authorized agent of the Company or the Trustee, as the case may be, two
copies of either U.S. Internal Revenue Service Form W-8BEN (claiming benefits
under an applicable treaty), Form W-8ECI or Form W-8IMY, or, in the case of a
Non-U.S. Transferee claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a properly completed and duly executed certificate as described in
Section 871(h)(5) of the Code and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Transferee claiming complete exemption from U.S. federal withholding
tax on all payments under this Note. Such forms shall be delivered by each
Non-U.S. Transferee on or before the date of such transfer or assignment. In
addition, each

35



--------------------------------------------------------------------------------



 



Non-U.S. Transferee shall deliver such forms, or other applicable forms or
similar documentation, promptly as may be required to maintain the validity of
exemption from or reduction of the withholding tax or upon the receipt of notice
from the Company, the Trustee and any authorized agent of the Company or the
Trustee of the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Transferee. Notwithstanding anything to the contrary in this Note,
the Company may properly withhold from any payments of principal or interest
under this Note any tax due as a result of a Non-U.S. Transferee’s failure to
comply with this Section 8 or tax otherwise due as a result of such Non-U.S.
Transferee failing to qualify for complete exemption from any U.S. federal
withholding tax with respect to the payments of principal and interest under
this Note, including under Section 871(h) or 881(c) of the Code as “portfolio
interest” exemption; and
     (ii) Each transferee that is a “U.S. person” as described in
Section 7701(a)(30) of the Code (a “U.S. Transferee”) shall deliver to the
Company, the Trustee and any authorized agent of the Company or the Trustee two
copies of properly completed and duly executed U.S. Internal Revenue Service
Form W-9, or any subsequent versions or successors thereto, on or before the
date of such transfer or assignment. In addition, each U.S. Transferee shall
deliver such forms, or other applicable forms or similar documentation, promptly
as may be required to maintain the validity of exemption from backup withholding
of U.S. federal income tax, or upon the receipt of notice from the Company, the
Trustee and any authorized agent of the Company or the Trustee of the
obsolescence or invalidity of any form previously delivered by such U.S.
Transferee. Notwithstanding anything to the contrary in this Note, the Company
may properly withhold from any payments of principal or interest under this Note
any tax due as a result of a U.S. Transferee’s failure to comply with this
Section 8 or tax otherwise due as a result of such U.S. Transferee becoming
subject to any tax backup withholding or any other type of withholding tax.
     For the avoidance of doubt, any taxes withheld or paid by the Company under
Sections 8(i) or (ii) above shall be treated under this Note as having been paid
to the transferee and shall not result in the Company being viewed or treated as
in default of its obligations under this Note for any reason.
     Notwithstanding anything to the contrary set forth herein, nothing in this
Section 8 shall prevent the (1) transfer of this Note into a Global Series U
Security form to be held by the Depository or a nominee of the Depository or
(2) transfer of this Note to the New VEBA.
     No recourse under or upon any obligation, covenant or agreement of the
Company in the Indenture or any indenture supplemental thereto or in this Note,
or because of the creation of any indebtedness represented thereby, shall be had
against any incorporator, stockholder, officer or director, as such, of the
Company or of any successor corporation, either directly or through the Company
or any successor corporation, under any rule of law, statute or constitutional
provision or by the enforcement of any assessment or by any legal or equitable
proceeding or otherwise, all such liability being expressly waived and released
by the acceptance hereof and as part of the consideration for the issue hereof.
     This Note is governed by the laws of the State of New York.

36



--------------------------------------------------------------------------------



 



     Terms used herein without definition which are defined in the Indenture
shall have the meanings assigned to them in the Indenture.
     This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by the Trustee under
the Indenture.
     For the avoidance of doubt, in the event of any inconsistency between this
Section 8 and the Indenture, the Indenture shall govern to the extent of such
inconsistency.

37



--------------------------------------------------------------------------------



 



WITNESS THE SEAL OF THE COMPANY AND THE SIGNATURES OF ITS DULY AUTHORIZED
OFFICERS.

          Dated: February 25, 2008    GENERAL MOTORS CORPORATION
      By:   /s/ Frederick A. Henderson         Name:   Frederick A. Henderson   
    Title:   Vice Chairman and Chief Financial Officer     

[SEAL]

            By:   Martin I. Darvick         Name:   Martin I. Darvick      
Title:   Assistant Secretary  

 



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
THIS IS ONE OF THE SECURITIES OF THE SERIES DESIGNATED THEREIN REFERRED TO IN
THE WITHIN-MENTIONED INDENTURE.
THE BANK OF NEW YORK, AS TRUSTEE,

         
By:
  Sherma Thomas    
 
 
 
Name: Sherma Thomas    
 
  Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
FOR VALUE RECEIVED the undersigned hereby sells,
assigns and transfers unto
PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OF ASSIGNEE
______________________________________________________________
______________________________________________________________
______________________________________________________________
Please print or typewrite name and address including postal zip code of assignee
______________________________________________________________the within Note of
GENERAL MOTORS CORPORATION and hereby irrevocably constitutes and appoints
                                                                                
attorney to transfer said Note on the books of the within-named Company, with
full power of substitution in the premises.
Additional Certifications:
     In connection with any transfer of this Note (other than (i) any transfer
pursuant to a registration statement that has been declared effective under the
Securities Act, (ii) any transfer from a qualified institutional buyer to
another qualified institutional buyer or (iii) any transfer by LBK, LLC (the
initial holder of this Note) to the New VEBA), unless the holding period
applicable to sales by non-Affiliates under Rule 144 under the Securities Act
has expired, the undersigned confirms that this Note is being transferred:

  o   To a person whom the seller reasonably believes is a “qualified
institutional buyer” in a transaction meeting the requirements of Rule 144A
under the Securities Act of 1933, as amended; or     o   Pursuant to and in
compliance with Rule 144 under the Securities Act of 1933, as amended; or     o
  To an Institutional Accredited Investor pursuant to and in compliance with the
Securities Act of 1933, as amended; or     o   In accordance with another
exemption from the registration requirements of the Securities Act of 1933, as
amended; or     o   To General Motors Corporation or a subsidiary thereof.

and unless the box below is checked, the undersigned confirms that this Note is
not being transferred to an Affiliate of the Company.

  o   The transferee is an Affiliate of the Company.

Dated:___________________________

             
 
  SIGN HERE        
 
     
 
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE WITHIN INSTRUMENT IN EVERY PARTICULAR WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER.    
 
           
 
      SIGNATURE GUARANTEED    

 



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
To convert this Note into cash, if any, and Common Stock, if any, as described
in Section 2 hereof, check the box o
To convert only part of this Note, state the principal amount to be converted
(which must be $25.00 or an integral multiple of $25.00):
If you want the stock certificate made out in another person’s name fill in the
form below:
______________________________________________________________
______________________________________________________________
(Insert the other person’s soc. sec. tax ID no.)
______________________________________________________________
______________________________________________________________
______________________________________________________________
______________________________________________________________
______________________________________________________________
(Print or type other person’s name, address and zip code)
______________________________________________________________
Date: ________________ Your Signature: ________________________________________
______________________________________________________________
(Sign exactly as your name appears on the other side of this Note) Signature
Guaranteed
______________________________________________________________
Participant in a Recognized Signature Guarantee Medallion Program
By:_____________________________________
     Authorized Signatory

 



--------------------------------------------------------------------------------



 



OPTION TO ELECT REPAYMENT UPON A FUNDAMENTAL CHANGE

TO:   GENERAL MOTORS CORPORATION
THE BANK OF NEW YORK, AS TRUSTEE

The undersigned registered owner of this Series U Debenture hereby irrevocably
acknowledges receipt of a notice from General Motors Corporation (the “Company”)
as to the occurrence of a Fundamental Change with respect to the Company and
requests and instructs the Company to repay the entire principal amount of this
Series U Debenture in cash, or the portion thereof (which is $25.00 or an
integral multiple thereof) below designated, in accordance with the terms of
this Series U Debenture at the Fundamental Change Repurchase Price, to the
registered Holder hereof. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Series U Debenture. The Series U
Debentures shall be purchased by the Company as of the Fundamental Change
Repurchase Date pursuant to the terms and conditions specified in the Series U
Debenture.
Dated: ________________________
Signature(s): ________________________
NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Series U Debenture in every particular
without alteration or enlargement or any change whatever.
Certificate Number (if applicable): ________________________
Principal amount to be repaid (if less than all): ________________________
Social Security or Other Taxpayer Identification Number:
________________________

 



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES OR DECREASES
     The following increases or decreases in part of this Note have been made;
provided that any increases or decreases may be made only if this Note is in
Global Series U Security form:

                                      Amount of   Amount of   Principal Amount  
      Increase in   Decrease in   of this Note         Principal   Principal  
following such         Amount of   Amount of this   Increase or   Signature of
Authorized Date   this Note   Note   Decrease   Officer or Trustee              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       

 